Otis, Justice
(dissenting).
The majority concedes that a conventional bailment relationship did not exist between plaintiff and defendant and that the *66defendant did not breach any warranty of title but nonetheless finds a duty on the part of the defendant toward the plaintiff concerning his automobile. It cites no authority for its conclusion. We have heretofore reached a contrary result. Characterizing this duty as arising from “a border-type bailment claim sounding in tort,” the majority affirms imposition of the loss upon the defendant.
Minnesota law provides no legal basis for such an affirmance. It is clear that three elements are necessary in order to create a bailment relationship: (1) Delivery without transfer of ownership; (2) implied or express acceptance; and (3) an express or implied agreement that the goods be returned. Wallinga v. Johnson, 269 Minn. 436, 438, 131 N. W. 2d 216, 218 (1964); National Fire Ins. Co. v. Commodore Hotel, 259 Minn. 349, 351, 107 N. W. 2d 708, 709 (1961); Dennis v. Coleman’s Parking & Greasing Stations, Inc. 211 Minn. 597, 600, 601, 2 N. W. 2d 33, 34, 35 (1942). In the instant case, the facts do not under any theory support an acceptance on the part of defendant or an agreement by defendant to return the car. On the contrary, the defendant’s sales manager told plaintiff he could not leave the car on the premises. Plaintiff nonetheless did so. The fact that defendant’s employee removed it does not constitute an exercise of dominion and control or an acceptance necessary to create a bailment relationship. No one has an obligation to retain possession of another person’s property if he expressly rejects that responsibility.
The situation here is similar to that in Schrunk v. Andres, 221 Minn. 465, 22 N. W. 2d 548 (1946). In Schrunk, the defendant took a lease on land formerly rented to plaintiff on which plaintiff had left secondhand cars. The defendant requested they be removed. Subsequently, plaintiff sued defendant, claiming a bailment relationship and damages for defendant’s negligence in permitting a conversion of the cars by third persons. We found no bailment and no responsibility on the part of defendant since *67there was no agreement between plaintiff and defendant and held as follows (221 Minn. 472, 22 N. W. 2d 553):
“* * * Bailment is based upon the transfer of goods pursuant to agreement, express or implied, that they will be returned or accounted for by the parties to whom they are delivered. 1 Dun-nell, Dig. & Supp. § 728, and cases cited. Here, there was no contract of any kind between plaintiff and defendant, and defendant at all times insisted that plaintiff remove the property from his premises. In consequence, defendant cannot be held as bailee of said property, and no responsibility attached to him for its care or custody.”
Similarly, in my opinion there is no bailment or quasi-bailment in the instant case. I would reverse.